PRICING SUPPLEMENT Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-189888 Dated April 15, 2015 Royal Bank of Canada Trigger Return Optimization Securities $2,000,000Securities Linked to the Russell 2000® Index due on April 20, 2018 Investment Description Trigger Return Optimization Securities are unconditional, unsecured and unsubordinated debt securities issued by Royal Bank of Canada with returns linked to the performance of the Russell 2000® Index (the “Index”) (each, a “Security” and collectively, the “Securities”). If the Index Return is positive, Royal Bank of Canada will repay the principal amount at maturity plus pay a return equal to 1.5 (the “Multiplier”) times the Index Return, up to the Maximum Gain. If the Index Return is zero or negative, and the Index Ending Level is greater than or equal to the Trigger Level, Royal Bank of Canada will pay you the principal amount at maturity. If the Index Ending Level is less than the Trigger Level, Royal Bank of Canada will pay less than the full principal amount at maturity if anything, resulting in a loss on your initial investment that is proportionate to the negative performance of the Index over the term of the Securities, and you may lose up to 100% of your initial investment. Investing in the Securities involves significant risks. The Securities do not pay dividends or interest. You may lose some or all of your principal amount. The Securities will not be listed on any exchange. The contingent repayment of principal applies only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of Royal Bank of Canada.If Royal Bank of Canada were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features Key Dates1 £ Enhanced Growth Potential Up to the Maximum Gain — At maturity, if the Index Return is positive, Royal Bank of Canada will pay you the principal amount plus a return equal to the Multiplier times the Index Return up to the Maximum Gain. If the Index Return is negative, investors may be exposed to the negative Index Return at maturity. £ Contingent Repayment of Principal — If the Index Return is negative, and the Index Ending Level is not below the Trigger Level, Royal Bank of Canada will repay your principal amount. However, if the Index Ending Level is less than the Trigger Level, investors will be exposed to the full downside performance of the Index and Royal Bank of Canada will pay less than the principal amount, resulting in a loss of principal amount that is proportionate to the percentage decline in the Index.Accordingly, you may lose some or all of the principal amount of the Securities. The contingent repayment of principal applies only at maturity.Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of Royal Bank of Canada. Trade DateApril 15, 2015 Settlement Date April 20, 2015 Final Valuation Date1 April 16, 2018 Maturity Date1 April 20, 2018 1 Subject to postponement in the event of a market disruption event and as described under “General Terms of the Securities — Payment at Maturity” in the accompanying product prospectus supplement no. UBS-ROS-4. NOTICE TO INVESTORS: THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. THE ISSUER IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES CAN HAVE THE FULL DOWNSIDE MARKET RISK OF THE INDEX. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF ROYAL BANK OF CANADA. YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER ‘‘KEY RISKS’’ BEGINNING ON OF THIS PRICING SUPPLEMENT AND UNDER ‘‘RISK FACTORS’’ BEGINNING ON PAGE PS-3 OF THE ACCOMPANYING PRODUCT PROSPECTUS SUPPLEMENT NO. UBS-ROS-4 BEFORE PURCHASING ANY SECURITIES.EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR SECURITIES.YOU COULD LOSE SOME OR ALL OF THE PRINCIPAL AMOUNT OF THE SECURITIES. Security Offering This pricing supplement relates to Trigger Return Optimization Securities linked to the Russell 2000® Index that we are offering.The return on the principal amount is subject to, and will not exceed, the predetermined Maximum Gain.The Securities are offered at a minimum investment of 100 Securities at the Price to Public described below. Index Multiplier Maximum Gain Index Starting Level Trigger Level CUSIP ISIN The Russell 2000® Index (RTY) 36.50% 956.513, which is 75% of the Index Starting Level (rounded to three decimal places) US7800828060 See “Additional Information About Royal Bank of Canada and the Securities” in this pricing supplement. The Securities will have the terms specified in the prospectus dated July 23, 2013, the prospectus supplement dated July 23, 2013, product prospectus supplement no. UBS-ROS-4 dated July 26, 2013 and this pricing supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this pricing supplement or the accompanying prospectus, prospectus supplement and product prospectus supplement no. UBS-ROS-4.Any representation to the contrary is a criminal offense. Price to Public Fees and Commissions (1) Proceeds to Us Offering of the Securities Total Per Security Total Per Security Total Per Security The Russell 2000® Index (RTY) (1) UBS Financial Services Inc., which we refer to as UBS, will receive a commission of $0.25 per $10 principal amount of the Securities. See “Supplemental Plan of Distribution (Conflicts of Interest)” on page 13 below. The initial estimated value of the Securities as of the date of this document is $9.6521 per $10 in principal amount, which is less than the price to public. The actual value of the Securities at any time will reflect many factors, cannot be predicted with accuracy, and may be less than this amount.We describe our determination of the initial estimated value under “Key Risks” beginning on page 5, “Supplemental Plan of Distribution (Conflicts of Interest)” on page 13 and “Structuring the Securities” on page 13 of this pricing supplement. The Securities will not constitute deposits insured under the Canada Deposit Insurance Corporation Act or by the United States Federal Deposit Insurance Corporation or any other Canadian or United States government agency or instrumentality. UBS Financial Services Inc.
